BAKER, Judge,
dissenting.
I respectfully dissent from the majority’s holding that Goodwin’s conviction for armed robbery must be reversed. In my view, the evidence regarding Goodwin’s prior uncharged criminal misdeeds offered at trial did not amount to reversible error in light of the independent evidence that was presented to support Goodwin’s conviction for the instant offense.
As the majority correctly posits, the erroneous admission of evidence of extrinsic acts is not fundamental error. Williams v. State, 634 N.E.2d 849, 854 (Ind.Ct.App. 1994). To show fundamental error, a defendant must show that the error was a substantial and blatant violation of basic principles, which rendered the result of the trial unfair. Ben-Yisrayl v. State, 690 N.E.2d 1141, 1150 (Ind.1997). Here, the majority has reversed Goodwin’s conviction for the reason that the introduction of improper character evidence amounted to fundamental error. Such a conclusion is based upon the proposition that “[w]hen a fair trial is impossible because the trial has become more about the defendant’s character than about the facts of the charged crime, the introduction of a defendant’s prior misdeeds will be considered fundamental.” Op. at-. While I can embrace such a notion in some circumstances, that conclusion is not warranted in this case.
Even though the State introduced an assortment of other alleged uncharged crimes regarding Goodwin’s propensity to steal — without objection — it is noteworthy that defense counsel’s apparent strategy was to demonstrate to the jury that Goodwin was only a “small-time thief’ and could not have committed such a “high-grade” offense as armed robbery. Moreover, even if it could be said that Goodwin’s prior uncharged criminal acts were admitted in violation of Evid. R. 404(b), I would note that the remaining evidence offered at trial, independent of those prior offenses, was more than sufficient to establish Goodwin’s guilt.
Specifically, Alldredge unequivocally identified Goodwin as the robber, and her testimony was uncontradicted. Tr. p. 8, 28. She testified that Goodwin was carrying a pool cue and described the gray sweatshirt and bandanna that he wore during the robbery. Tr. p. 3. Goodwin had taken approximately fifty or sixty dollars from the Pantry, and Alldredge noticed that Goodwin “had black electrical tape wrapped around each finger.” Tr. p. 9.
As the majority observes, Goodwin also reported to several of his friends that he was intending to rob the store. Tr. p. 33, 59, 80-81. After committing the crime, Goodwin indeed told his friends he had robbed the Pantry and had covered his fingers with electrical tape so there would be no prints. Goodwin went on to describe what he had taken and then showed his friends the money and items that he had obtained in the robbery. Tr. p. 36-37, 60-61. Goodwin also told Amanda VanScyoc that he took a pool stick, tied a bandanna on his face and wore a hood when he committed the robbery. He also explained to her and another individual that he hit Alldredge and locked her in a freezer. Goodwin told them that he had deposited his sweatshirt, tape and pool cue in a dumpster after committing the crime. Tr. p. 36, 61.
*1226Under these circumstances, even if it was error for the State to have offered the evidence of Goodwin’s prior uncharged conduct at trial, it was not an error so prejudicial so as to make a fair trial of Goodwin impossible in light of the independent and overwhelming evidence establishing Goodwin’s commission of the instant offense. As a result, I would affirm the conviction.